Citation Nr: 0904816	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.  
In a May 2007 decision, the Board denied service connection 
for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a September 2008 order, granted a Joint Motion for Remand, 
presumably vacating the Board's December 2005 decision that 
denied service connection for PTSD, and remanded the case for 
compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties essentially argued that a 
remand is required because VA failed to fulfill the duty to 
assist provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Specifically, the parties contend that after being informed 
by the U.S. Joint Services Records Reasearch Center (JSRRC) 
that more specific information was necessary to verify the 
veteran's alleged stressors, VA failed to notify the veteran 
that more specific information was necessary and request that 
he provide more detailed information for verification of his 
stressors, specifically the name of the aviation unit that 
flew the C-130 transport plane during the alleged emergency 
landing at Osaka, Japan in October 1968.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be asked to 
provide more specific details of the 
claimed stressful events during his 
service, specifically identifying the 
aviation unit that was flying the aircraft 
at the time of the emergency landing in 
late October 1968 or any other identifying 
details.

2.  If the veteran provides more specific 
details regarding his alleged stressors in 
service, VA should provide JSRCC, 7798 
Cissna Road, Springfield, Virginia 22150, 
with the a summary of the veteran's 
stressors, noting the more detailed 
information and copies of his DD Form 214 
and any other appropriate service personnel 
records.  JSRCC should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  JSRCC should also be requested 
to furnish the unit history and operational 
reports for the units the veteran was 
assigned to while in Vietnam, for the 
period during which he served with such 
units.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified stressor, 
or stressors, in service, and, if so, the 
nature of the specific verified stressor or 
stressors established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  The 
examiner should be provided a list of any 
stressors verified by the RO.  The claims 
file and a separate copy of this remand 
must be provided to the examiner for 
review.  The examiner should determine 
whether the veteran has PTSD based on a 
verified in-service stressor.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folders.

The veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




